Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 1/20/2022 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 8-9 of the remark Applicant argued prior art fails to teach the claim limitation “"a shortest communication link between every two nodes in each of the at least one multiplexing node group comprises at least a preset quantity of nodes, the preset quantity of nodes comprises said two nodes, and the preset quantity is no less than 4” as recited in the independent claims.  
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Rudnick at Fig.1 and [0081] shows and discloses first type of nodes and second type of nodes.  From this disclosure Node K, F, M and T   of Fig.8 could be first type of nodes which forms a multiplexing node group. From Fig.8 the shortest link between the first type of nodes K and F includes 4 nodes (i.e K,A, X,F) which read the claimed limitation the preset quantity of nodes comprises said two nodes (i.e first type of nodes K and F) , and the preset quantity is no less than 4. Similarly the shortest link between the first type of nodes F and M includes 4 nodes (i.e F,G, E,M) which read the claimed limitation the preset quantity of nodes comprises said two nodes (i.e first type of nodes F and M) , and the preset quantity is 
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-2, 4-5, 10, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2013/0100942 to Rudnick et al. (hereinafter Rudnick) in view of U.S.  Pre-Grant Publication US 2020/0015212 to Lyu et al. (hereinafter Lyu).
	
 	 As to claims 1 and 10, Rudnick discloses a method for time slot multiplexing applied to a time division multiple access (TDMA) communication system, comprising:

 	Rudnick discloses multiplexing node group, but fails to disclose of determining a multiplexing time slot allocated to multiplex node group and also fails to discloses said multiplexing node group is capable to transmit data at any moment in the multiplexing time slot. However, Lyu discloses
	for each of the at least one multiplexing node group (Lyu; [0169] discloses plurality of nodes are scheduled for the same time means they are under same group)  ,
 	determining a multiplexing time slot allocated to said multiplexing node group (Lyu; [0169] discloses scheduling “this time” for plurality of mobile terminals. "This time" may represent the time domain unit on which the control information is located, or a time domain unit or a time domain unit set on which the index  is valid and that is indicated by the control information and specified in a communication standard. [0132] discloses a time domain unit corresponds to a slot), and
 	controlling each node in said multiplexing node group to transmit data in the multiplexing time slot (Lyu; [0168] discloses control information is further used to indicate whether current scheduling is used to schedule the terminal device to receive downlink data or send uplink data. [0169] discloses scheduling plurality of nodes for the “this time” wherein "This time" may represent the time domain unit. [0132] discloses time domain corresponds to a slot),

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending data from the plurality of mobile terminal during a particular time slot. 

As to claims 2 and 19, the rejection of claim 11 as listed above is incorporated herein. In addition Rudnick-Lyu discloses wherein the preset quantity is 6 (Rudnick; [0081])

As to claims 4 and 20, the rejection of claim 11 as listed above is incorporated herein. In addition Rudnick-Lyu discloses wherein:
the TDMA communication system is a Long Term Evolution (LTE) system (Lyu; [0071]; [0092]); and
determining the at least one multiplexing node group in the subnet of the TDMA communication system according to the connection relationship among all nodes in the subnet (Lyu; [0071]; [0092]) comprises:
determining the at least one multiplexing node group in the subnet, according to the connection relationship among all nodes in the subnet of a wireless mesh network of the LTE system (Lyu; [0071]; [0092]).

As to claims 5 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Rudnick-Lyu discloses wherein determining the multiplexing time slot allocated to said multiplexing node group comprises:
determining time slots allocated to all nodes in said multiplexing node group (Rudnick; Fig.1; [0007]; [0081], [0286]); and
determining a combination of all the determined time slots to be the multiplexing time slot (Rudnick; Fig.1; [0007]; [0081], [0286]).

As to claim 13, the rejection of claim 2 as listed above is incorporated herein. In addition Rudnick-Lyu discloses wherein determining the multiplexing time slot allocated to said multiplexing node group comprises:
determining time slots allocated to all nodes in said multiplexing node group (Rudnick; Fig.1; [0007]; [0081], [0286]); and
determining a combination of all the determined time slots to be the multiplexing time slot (Rudnick; Fig.1; [0007]; [0081], [0286]).

As to claim 15, the rejection of claim 4 as listed above is incorporated herein. In addition Rudnick-Lyu discloses wherein determining the multiplexing time slot allocated to said multiplexing node group comprises:
determining time slots allocated to all nodes in said multiplexing node group (Rudnick; Fig.1; [0007]; [0081], [0286]); and
determining a combination of all the determined time slots to be the multiplexing time slot (Rudnick; Fig.1; [0007]; [0081], [0286]).

Allowable Subject Matter
	Claims 3, 11, 14 and 18 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478